IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALLISON G. PFEIFFER,                        : No. 582 MAL 2019
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
RHONDA L. ZAWASKI,                          :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of March, 2020, the Petition for Allowance of Appeal is

DENIED.